EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua L. Cohen on 10 March 2022.

The application has been amended as follows:
 
In the claims:
	Claim 1, lines 25-26: Replaced “a nickel-cobalt alloy, wherein the nickel-cobalt alloy” with --a cobalt-nickel alloy, wherein the cobalt-nickel alloy--.

Claim 2, lines 25-26: Replaced “a nickel-cobalt alloy, wherein the nickel-cobalt alloy” with --a cobalt-nickel alloy, wherein the cobalt-nickel alloy--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:

Claims 5-7, 13, 15, and 17: Depend either directly or indirectly from claim 1.

Claim 2: The prior art, either taken alone or in combination, fails to teach:
a coating layer is formed on the inner wall surface by a plating method or a thermal spraying method, the coating layer having a breaking elongation of 8% or more, in combination with the rest of the limitations of claim 2.

Claims 8-10, 14, 16, and 18: Depend either directly or indirectly from claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        11 March 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735